Citation Nr: 9910531	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
a result of herbicide exposure related to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The record establishes that the veteran had active service 
from June 1956 to December 1984.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas that denied the veteran's claim for 
entitlement to service connection for skin cancer secondary 
to Agent Orange and herbicide exposure. 

The Board remanded this matter in July 1997 for further 
development.  Specifically, the Board requested that the RO 
conduct a thorough search of service records, due to the 
veteran's statement that he had inservice treatment for skin 
lesions, complete records of which are not associated with 
his claims folder.  Further, the Board requested 
clarification on the veteran's request for a personal hearing 
before a member of the Board as indicated on VA Form 9 dated 
in March 1996 and again in a letter dated in April 1996.  The 
record shows that in a statement proffered in November 1998, 
the veteran confirmed that he did not want a Travel Board 
hearing.  In addition, the Board had requested that the 
veteran be afforded an examination.  This was also 
accomplished.  Thus, the Board is satisfied that the 
veteran's due process rights have been adequately addressed 
by the RO.

As to the search for additional service records, in August 
1997 and in October 1997, the RO requested information 
regarding clinical records and reports of treatment allegedly 
rendered during the veteran's period of service and post-
service.  This search produced all available pertinent 
records; thus, no further development is necessary to 
complete the veteran's application.



FINDING OF FACT

Competent medical evidence has been submitted linking the 
veteran's current skin cancer to sun exposure during service.


CONCLUSION OF LAW

Skin cancer was incurred as a result of military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A review of the record discloses that the veteran's service 
medical records are negative for any complaints, findings, or 
diagnoses related to his current skin cancer disability.  
Although the DD 214 reveals that the veteran served in the 
Republic of Vietnam during the Vietnam era, there is no 
evidence to substantiate that during this period of time, he 
was exposed to herbicide agents.  Additionally, the records 
are silent for any other incident or injury related to his 
current disability.  

Post service records dated from 1987 to 1995 indicate 
treatment for and recurrence of a skin disorder affecting the 
veteran's arms, back, hands, forehead, nose, and ears.  For 
example, a July 1987 record reveals a problem with skin 
lesions and a reported five-year history with such problems.  
An August 1987 medical record discloses a diagnosis of basal 
cell carcinoma.  In general, the records reveal a history of 
basal cell carcinoma and actinic keratoses.  Noted in a 
surgical pathology report dated in November 1995 is the 
result of a skin shave biopsy and a diagnosis of rule-out 
basal cell carcinoma.  Referenced in another entry dated in 
November 1995 is the excision of skin lesions.

Also of record is a private medical physician's statement 
dated in December 1995 in which is noted that the veteran was 
being treated for basal cell carcinoma and that over the 
previous eight years, four cancerous lesions had been 
surgically removed.  

In a private medical statement dated in March 1996, a Doctor 
of Osteopathy rendered an opinion that the veteran's skin 
carcinomas were the result of many years of exposure to 
pesticides and ultraviolet lights during service.  

Also received in March 1996 is a lay statement from an 
individual who served with the veteran.  He indicated that at 
unscheduled times and with no warning, the area was sprayed 
with either a herbicide or an insecticide.

Further, in an outpatient consultation dated in July 1996, 
the veteran complained of numerous scaly spots in his face.  
An assessment of dermatoheliosis was rendered.  In a March 
1997 outpatient consultation report, an assessment of actinic 
keratoses with no sign of basal cell carcinoma, and 
seborrheic dermatitis was rendered.

In April 1998, the veteran underwent a VA examination in 
which his military history is recited.  In particular, the 
veteran noted that he had been a weatherman in the service 
and claimed that he was exposed to chemical spraying that was 
done overhead while he was outside.  He also described 
extensive exposure to sunlight.  He indicated that during 
service, in conjunction with his duties, he had to go out to 
observe changes in weather, sometimes staying out for 5 to 10 
minutes, 4 times an hour, in all kinds of weather and that he 
had done this for most of his 28 years.  He reported being 
stationed in the sunbelt are during most of his military 
service.  

On examination, the examiner noted several brown lesions on 
the hands, arms, chest, face, and back.  Also noted is that 
on the dorsal aspect of the hands and forearms, there are 
several scaly papules with erythematous bases, some with scab 
formations.  The diagnosis rendered was status post removal 
of basal cell cancer of the skin, arms, face, chest, back and 
helix of left ear, recurrent, and actinic keratosis.  

In a VA examination conducted in August 1998, the examiner 
commented on the onset of the veteran's skin cancer, noting 
that the veteran was first diagnosed in 1985.  It was also 
noted that the veteran has had several lesions removed from 
various parts of his body and face.  The diagnosis was basal 
cell carcinoma, status post removal of multiple lesions 
including one from his right arm, left ear, center of chest, 
center of back, and right cheek.  The examiner rendered an 
opinion that most likely, the veteran's skin cancer was 
related to his sun exposure during his life.

Analysis

Initially, the Board notes that in well grounded cases, 
service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service 
in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Skin cancer may be presumed to 
have been incurred in service when it is shown to a degree of 
10 percent within one year following the veteran's separation 
from service.  38 U.S.C.A. §§ 1112, 1113, (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1993)

Furthermore, a disease listed in 38 C.F.R. § 3.309 associated 
with exposure to certain herbicide agents during a period of 
service in Vietnam, will be considered to have been incurred 
in service under the circumstances outlined in the 
regulations, even though there is no evidence of such disease 
during the veteran's period of active service.  38 C.F.R. 
§ 3.307(a)(6)(i) (1998).  

Finally, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).  

At the outset, the Board notes the evidence does not 
demonstrate that a diagnosis of skin cancer was made during 
service or within one year following the veteran's separation 
from service and it is not otherwise contended.  It is also 
noted that the veteran in this case has not been diagnosed 
with any disability for which service connection may be 
presumed to be the result of Agent Orange exposure under the 
provisions of 38 U.S.C.A. § 3.309.  Specifically, although 
chloracne or other acneform disease consistent with chloracne 
is a skin disorder enumerated in the pertinent regulation, 
the evidence of record does not support that the veteran has 
ever been diagnosed with such disease.  Moreover, although 
the veteran has been diagnosed with a form of skin cancer, 
the veteran's diagnosis of basal cell carcinoma is not one of 
the diseases subject to presumptive service connection as 
listed in 38 C.F.R. § 3.309.  Thus, although the veteran may 
have been exposed to herbicides during his period of service 
in Vietnam, such exposure, absent a diagnosis of a disease 
enumerated in § 3.309, is insufficient to presume that his 
basal cell carcinoma of the skin necessarily was incurred in 
service.  38 C.F.R. § 3.307(a).  

Moreover, a veteran may establish service connection for a 
disease or disability resulting from herbicide exposure with 
proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (1994).  In the case of a disability which is 
not presumed under law to have been caused by exposure to 
herbicides, however, proof of actual exposure to herbicides 
during service in Vietnam is also required.  McCartt v. West, 
12 Vet. App. 164 (1999)

In this regard, the Board notes that the veteran has failed 
to put forth evidence of herbicide exposure associated with 
Agent Orange while in service that is directly related to his 
current skin disorder.  Further, in spite of the veteran's 
allegations that he was exposed to herbicides while in 
service, his service medical records are silent as to any 
herbicide or pesticide exposure during the veteran's period 
of active service.  The Board notes that the regulations 
provide that an herbicide agent is a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
38 C.F.R. § 3.307(a)(6)(i) (1998).  Although the veteran has 
demonstrated that he served during the Vietnam era in the 
Republic of Vietnam, as evidenced by the decorations and 
medals he received during service, he has not provided any 
evidence whatsoever of exposure to any herbicide agent during 
his period of service.  Thus, in this respect, the veteran 
has failed to establish a claim for disability resulting from 
herbicide exposure while in service.

The veteran has also claimed that his skin cancer could be 
the result of insecticide exposure or ultraviolet exposure.  
In this regard, he has submitted a medical statement, in 
which it was noted that such exposure could cause skin cancer 
and that he had a history of such in his military service.  
With regard to the insecticide exposure, there is only vague 
information in the file with regard to the extent, nature, 
and type of exposure.  Further, while there is evidence of a 
possibility of a link between insecticide exposure and 
service, as noted below, the preponderance of the evidence 
demonstrates that the veteran's skin disorder is related to 
sun exposure.  

As noted above, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
medical evidence of record tends to suggest that the onset of 
the veteran's skin lesions may have occurred as early as 
1982, although the evidence supports that the removal of such 
lesions did not occur until August of 1987.  Specifically, in 
a July 1987 outpatient record for dermatological treatment, 
the physician noted the presence of skin lesions over a 
period of five years.  It is unclear from that record whether 
the physician based this statement solely on the veteran's 
reported history or whether a five-year medical history 
related to skin lesions was determined otherwise. 

The only confirmed evidence of skin cancer occurred in 1987 
with the first documented removal of skin lesions.  At that 
time, treatment was for the purpose of ruling out basal cell 
carcinoma; thus, it can be fairly stated that skin cancer was 
demonstrated as of July 1987.  In fact, a diagnosis of basal 
cell carcinoma was reflected in an August 1987 private 
dermatology report.  In this light, the Board further notes 
that the veteran's period of active service ended in 1984, 
three years before any treatment was provided for the 
veteran's skin problems. 

The record does, however, provide competent evidence 
demonstrating a medical nexus between an inservice incident 
and current disability.  In this light, the Board recognizes 
that the most probative evidence in favor of the veteran's 
claim of entitlement to service connection for skin cancer 
related to service is found in the report from VA examination 
conducted in August 1998, in which the examiner states that 
the veteran's basal cell carcinoma most likely stems from 
exposure to the sun throughout his life.  At that time, the 
examiner recorded a history of extensive sun exposure during 
the veteran's 28-year military service.  He describes duties 
associated with the veteran's military service which provided 
opportunity for very extensive sun exposure.  This evidence 
must be viewed to be competent, in that the veteran is 
certainly capable of providing information with regard to how 
often and for how long he was exposed to sun.  While the 
conclusion that it is the result of "sun exposure during his 
life" may not specifically relate sun exposure to service, 
it must be conceded that 28 years encompasses a large portion 
of the veteran's life.  Moreover, it is the only sun exposure 
noted by history on the examination.  Coupled with the 
opinion from a private physician, which reflects an 
association between the veteran's service, ultraviolet 
exposure, and skin cancer, it appears that the evidence is at 
least in equipoise with regard to whether the veteran's 
current skin cancer is the result of his service. 


ORDER

Entitlement to service connection for skin cancer is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 


